Citation Nr: 1202496	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  05-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension.  The Veteran timely appealed that issue.

This case was previously before the Board in October 2010, at which time service connection for left ear hearing loss and a respiratory disorder were denied.  Those issues are considered to be final and the Board will no longer address them in this decision.  

Also, in that October 2010 Board decision, the Board remanded the hypertension issue for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 remand, the Board instructed that the Veteran undergo a VA examination for his hypertension; such examination was afforded to him in October 2010.  In that examination report, the examiner stated that the Veteran's elevated blood pressure at separation was an isolated reading; she did not state whether the Veteran's hypertension was due to, caused by, or occurred during service.  The examiner also did not discuss the Veteran's prior elevated blood pressure reading on enlistment.  Additionally, she further stated that the Veteran's diabetes mellitus and posttraumatic stress disorder (PTSD) did not cause or aggravate the Veteran's hypertension; however, no rationale or other discussion accompanied that opinion.  

For these reasons, the Board finds that the October 2010 examination is inadequate at this time.  Thus, the Board finds that a remand is necessary in order to clarify that opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the October 2010 VA examiner in order to provide an addendum to the October 2010 VA examination report.  

The examiner is again asked to render an opinion as to:

(A) Whether the Veteran's hypertension is more likely, less likely or at least as likely as not (50 percent or greater probability) due to the Veteran's service.

In discussing this opinion, the examiner should specifically discuss the noted enlistment and separation examination blood pressure readings and determine whether a pre-hypertensive condition existed during or at discharge from military service.  The examiner should also specifically address the Veteran's lay evidence that such a condition evolved into hypertension in his 30's, when he was put onto hypertensive medication.  


The examiner is reminded that merely stating that such was an isolated elevated reading is not a medical opinion, but rather is a rationale for an opinion; the examiner must express a medical opinion as instructed above.

(B) Whether it is more likely, less likely or at least as likely as not that the Veteran's hypertension is a complication of the Veteran's diabetes mellitus.  

The examiner should specifically cite the findings of the February 2006 and November 2009 examination reports and discuss those examinations in her opinion.

(C) Whether the Veteran's diabetes mellitus more likely, less likely, or at least as likely as not aggravates (i.e. permanently worsens beyond the normal progression of that disorder) his hypertension.

(D) Whether the Veteran's PTSD more likely, less likely, or at least as likely as not aggravates (i.e. permanently worsens beyond the normal progression of that disorder) his hypertension.

For Parts (C) and (D) above, if aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.


All opinions must be accompanied by a clear rationale; THE EXAMINER MUST PROVIDE A RATIONALE FOR ALL OPINIONS RENDERED.  The Board notes that specific rationales for her opinions, particularly Parts (C) and (D), should be provided.

If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the October 2010 VA examiner is not available to respond, another examiner of similar qualifications may opine as to the above.  If the October 2010 VA examiner, or any subsequent examiner, finds that the above questions cannot be answered without another VA examination, such should be scheduled and the file must be reviewed in conjunction with such examination and the examiner must respond to the questions posed above.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


